Citation Nr: 0927939	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  99-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
corneal abrasion.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

3.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1981.  He had an additional period of active duty for 
training from May 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999.  He appeared at a Board hearing in April 2004, 
and the appeal was remanded in October 2004.  Subsequently, 
the Veterans Law Judge who held the hearing left the Board, 
but the Veteran stated, in May 2009, that he did not wish to 
appear at another hearing.  In the course of the remand 
development, issues of service connection for a back 
disability and a seizure disorder were resolved in the 
Veteran's favor, and, accordingly, are no longer before the 
Board.

While the issue of entitlement to service connection for an 
acquired psychiatric disability was previously characterized 
as entitlement to service connection for "depression on a 
secondary basis," the issue has been reframed as service 
connection for an acquired psychiatric disability, to better 
reflect the Veteran's contentions as well as the actions 
taken by the RO.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A corneal abrasion of the left eye is asymptomatic.  

2.  Bilateral pes planus is manifested by pronation, inward 
bowing of the tendo Achilles, and complaints of pain on use 
of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for corneal 
abrasion of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.75, 4.84a, Diagnostic Code 6009 (2008).  

2.  The criteria for a 10 rating for bilateral pes planus 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the appeal ensues from a rating decision dated 
in May 1999, before the enactment of the VCAA, and years 
before the Vazquez-Flores decision; therefore, the Veteran 
was not sent fully compliant notice prior to the initial 
adjudication.  In February 2005, the veteran was provided a 
letter, which advised him of the information necessary to 
substantiate his claims, including increased rating claims.  
The RO advised the claimant of his and VA's respective duties 
for obtaining different types of evidence, and told him to 
provide any relevant evidence in his possession.  With 
respect to claims for increased ratings, he was told that in 
order for an increased rating, evidence must show his 
condition had gotten worse.  

In the December 2008 supplemental statement of the case, the 
Veteran was informed of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements 
discussing his disability symptoms from people who had 
witnessed how they affected him.  In addition, he was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  He was also provided with the 
rating criteria pertaining to the eye and foot disabilities.  
In addition, he was given information regarding effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the claims were not subsequently readjudicated, the 
Veteran did not provide or identify any additional evidence 
pertaining to these issues in his response to that 
supplemental statement of the case.  Therefore, as the 
Veteran received actual notice of the necessary elements for 
the increased rating claims, and responded to that notice, 
without identifying any information that required further 
development or adjudication, the Board finds that the notice 
deficiencies did not affect the essential fairness of the 
adjudication, and the Veteran was afforded a meaningful 
opportunity to participate in his claim.  Therefore, the 
error was not prejudicial to the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  Social 
Security Administration (SSA) records were obtained.  VA 
examinations have been conducted as to both issues, and were 
based upon consideration of the Veteran's prior medical 
history, including medical records and examinations and also 
describe the disabilities in sufficient detail for the Board 
to make an informed decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  He testified at a Travel Board hearing 
in April 2004, and elected not to testify at another hearing, 
after receiving notification of his right to do so because 
the Veterans Law Judge who held the hearing was no longer 
with the Board.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Corneal Abrasion

Service treatment records show that the Veteran was seen in 
October 1979, complaining of continued swelling after a piece 
of gravel had gotten into his left eye.  The assessment was 
small corneal abrasion of the left eye.  Visual acuity was 
normal.  After service, on a VA examination in July 1981, the 
Veteran was diagnosed with a vitreous detachment and 
contraction in the left eye, secondary to trauma, which 
caused an area of blur temporal and superior to the fixation 
of the left eye.  The corneas were clear, and visual acuity 
was correctible to 20/20 bilaterally.  

On a VA examination in November 1998, the Veteran complained 
of headaches, light sensitivity, and trouble focusing.  Best 
corrected distant visual acuity in each eye was 20/25.  There 
were no corneal scars in either eye.  There was a small, dark 
area adjacent to the macula in the left eye, of unknown 
etiology.  The impression was photophobia, compound 
astigmatism with early presbyopia in both eyes, and 
parafoveal macular pigment and intermittent reduced 
accommodation in the left eye.  The examiner was unable to 
find clinical evidence that the Veteran's visual complaints 
were related to a history of pars planitis or a corneal 
abrasion.

An examination in June 2003 for SSA noted that the Veteran 
did not wear glasses, had uncorrected far vision of 20/20 in 
both eyes, and uncorrected near vision of 20/30 in the right 
eye and 20/40 in the left eye.  

On a VA examination in March 2006, the Veteran complained of 
photophobia in the left eye since the corneal abrasion, and 
blurred vision, distant and near.  However, the diagnosis was 
that there were no residuals of corneal abrasion.  Best 
corrected distant visual acuity was 20/25 in both eyes; best 
corrected near visual acuity was 20/60 in both eyes.  Visual 
fields were grossly intact.  The examiner commented that 
while he reported photophobia since the incident, this had no 
likely effect on visual acuity or visual fields.  He also had 
hyperopia and presbyopia in both eyes, which are not service-
connected.  After reviewing the claims file, the examiner 
wrote, in December 2006, that the March 2006 diagnosis was 
consistent with the record review.  

The criteria for the evaluation of disabilities of the eyes 
were amended effective December 10, 2008, but these amended 
criteria govern cases only when the claim is filed on or 
after that date. 73 Fed. Reg. 66543 (November 10, 2008).  
Here, the claim for an increased rating for the service- 
connected disability of the left eye was received in August 
1998; thus, the rating criteria revised effective December 
20, 2008, are not applicable.

The veteran's service-connected residuals of an abrasion of 
the cornea of the left eye are rated under Diagnostic Code 
6009 as an unhealed injury of the eye. 38 C.F.R. § 4.84a 
(2008).  Under the rating schedule, such injury, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
However, the evidence establishes that the Veteran has not 
had any active pathology at any point during the appeal 
period.

A rating based on visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75.  The severity of visual acuity 
loss is determined by applying the criteria set forth at 38 
C.F.R. § 4.84a.  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
The appellant is not service-connected for any disability of 
the right eye, and, since he is not blind in that eye, the 
right eye is considered normal for rating purposes.  See 38 
C.F.R. §§ 3.383(a), 4.14.  

Currently, he is in receipt of a noncompensable rating.  For 
a 10 percent rating based on loss of visual acuity, corrected 
distant visual acuity in he service-connected eye would have 
to be 20/50 or worse, which has not been shown.  38 C.F.R. 
§ 4.84a, Codes 6078.  The medical evidence consistently shows 
that the veteran's left eye disability is not productive of 
any significant visual impairment or loss of visual field at 
any time during the pendency of the claim.  Moreover, the 
loss of visual acuity would have to result from the corneal 
abrasion; in this case, it appears that mild loss of visual 
acuity has been attributed to non-service-connected causes, 
but since the decrease in visual acuity shown is not 
compensable, it is not necessary to further confirm that 
matter.  

Since the examination in 1981, the post-service medical 
evidence, in particular the medical evidence compiled during 
this lengthy appeal period, has not shown residuals of the 
in-service corneal abrasion.  There is no active pathology.  
VA outpatient treatment records dated during this period fail 
to disclose evidence of residuals of the corneal abrasion, as 
do the examinations.  The most recent examination also 
resulted in a conclusion that photophobia had no effect on 
visual acuity or visual field.  This medical evidence 
outweighs the Veteran's subjective visual complaints.  Thus, 
the evidence as a whole does not more closely approximate the 
criteria for a higher rating at any specific time during the 
appeal period.  

The veteran has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe his corneal abrasion residuals, and, consequently, 
the question of an extraschedular evaluation is not raised.  
See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).  The preponderance of the 
evidence is against the claim for a compensable rating for 
corneal abrasion of the left eye, throughout the appeal 
period.  In reaching this determination, the Board is mindful 
that all reasonable doubt is to be resolved in the Veteran's 
favor.  However, the preponderance of the evidence is against 
the claim, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Pes planus

Service connection is in effect for bilateral pes planus, 
evaluated noncompensably disabling since May 1981.  The 
Veteran contends that this condition has worsened, and that 
he suffers from constant pain in his feet, limiting his 
mobility.

A VA podiatry clinic note dated in October 1998 observed that 
the Veteran had a definite pes valgo planus foot, with his 
foot size changing at least 1-1/2 sizes from rest to standing.  
Gait was pronated.  Over-the-counter arch supports were 
provided.  

On a VA examination in November 1998, the Veteran complained 
of bilateral foot pain and reduced function.  On examination, 
he had a normal gait.  He had orthotics/inserts in his boots.  
His feet had loss of longitudinal arches bilaterally.  X-rays 
of the feet were normal.  The diagnosis was bilateral pes 
planus.  

A VA examination in June 2005 disclosed that the Veteran 
stood with slight pronation with inward bowing of the 
Achilles tendon, not correctible by manipulation.  There was 
no pain on manipulation of the Achilles tendon or feet. The 
Veteran exhibited difficulty with standing on his toes and 
heels.  He reported pain with the use of his feet as well as 
swelling.  He did not have evidence of callosities.  He 
reported tenderness on the plantar surface of the feet.  
There was no marked inward displacement or spasm of the 
Achilles tendon on manipulation of the feet.   He did not 
wear orthopedic shoes.  He said he had appliances for pes 
planus, although he did not have them on at the time of the 
examination.  X-rays showed mild pes planus.

Mild pes planus, with symptoms relieved by built-up shoe or 
arch support, is rated noncompensable.  Moderate pes planus, 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, warrants a 10 percent rating.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, warrants a 30 percent rating.  For pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is warranted.  38 C.F.R. Part 4, Code 
5276 (2008).  

The Veteran complains of pain in his feet, reported 
tenderness on the VA examination in 2005, and has physical 
and X-rays evidence of pes planus.  That examination also 
noted inward bowing of the tendo Achilles, which could not be 
corrected by manipulation.  The evidence does not 
specifically state that the weight-bearing line is over or 
medial to the great toe.  However, his stance has been noted 
to be pronated.  When considering the Veteran's subjective 
complaints of pain, there are a sufficient number of the 
criteria met as to more closely approximate the criteria for 
a 10 percent rating, and, resolving all reasonable doubt in 
the Veteran's favor, a 10 percent rating for bilateral pes 
planus is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

However, a rating in excess of 10 percent is not warranted.  
Pes planus has not been characterized as severe, and there is 
no objective evidence of marked deformity, accentuated pain 
on manipulation and use, indication of swelling on use, or 
characteristic callosities.  Although the Veteran states that 
he has swelling of his feet, this is an objective finding, 
which has not been clinically shown.  

The Veteran testified at his hearing that he is required to 
keep off of his feet much of the time due to foot pain, 
severely limiting his employability.  In determining whether 
referral for extraschedular consideration is appropriate, the 
initial step is a comparison between the level of severity 
and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  See Thun, supra.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The rating schedule provides for higher ratings for the 
Veteran's pes planus.  His complaints of pain have been 
considered in the above decision to grant a 10 percent rating 
for the condition.  The Board finds that the level of 
disability resulting from the pes planus does not reflect the 
criteria for a higher rating, but the rating criteria are 
adequate to evaluate the Veteran's symptoms of pes planus.  
Consequently, the question of an extraschedular evaluation is 
not raised.  See Barringer, supra; Thun, supra.  
Nevertheless, it is also worth noting that the medical 
records show very rare treatment for pes planus, and no 
hospitalizations for the condition, and his foot condition 
was not mentioned by SSA as one of the disabilities causing 
his disablement.  Thus, referral for extraschedular 
consideration for a rating higher than the 10 percent granted 
in this decision is not warranted. 


ORDER

Entitlement to a compensable rating for corneal abrasion of 
the left eye is denied.

Entitlement to a 10 percent rating for bilateral pes planus 
is granted.


REMAND

With respect to the issue of service connection for an 
acquired psychiatric disorder, the Veteran claims that he has 
a psychiatric disorder resulting from his in-service head 
injury.  He was afforded a VA examination in July 2005, but, 
apparently, the claims file was not available for review, as 
the examiner only stated that the "available records" had 
been reviewed, and did not refer to any specific service 
treatment records.  In any event, the clinical records of the 
hospitalization for a head injury from March to April 1980 
were not of record at the time of that examination, but have 
since been associated with the claims folder.  Additionally, 
the question of whether a psychiatric disorder was related to 
the in-service head injury was not addressed in the 
examination.  The April 2008 VA examination, which addressed 
whether a seizure disorder was related to the in-service head 
injury, did not address whether a psychiatric disorder was 
related to such injury.  Particularly since the service 
clinical records show that the Veteran did sustain a head 
injury in service, he must be afforded an examination to 
determine whether any current psychiatric disorder is due to 
that injury.  In this regard, VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has a current acquired 
psychiatric disability which is related to 
service, specifically, to a head injury 
sustained in March 1980.  The entire 
claims folder and a copy of this REMAND 
must be made available the physician.  The 
examiner's attention is drawn to the 
clinical records of the in-service 
hospitalization from March to April 1980, 
for evaluation of a head injury, (which 
are incorporated in the second volume of 
the claims folder, and not in a separate 
envelope); the numerous VA records of 
psychiatric treatment; and the SSA 
psychiatric evaluation in June 2003, which 
included psychological testing.  The 
examiner should provide a diagnosis for 
all psychiatric disorders currently 
present, and express an opinion as to 
whether any current acquired psychiatric 
disability is related to a head injury 
sustained in March 1980.  Any indicated 
tests should be conducted, and the results 
reviewed prior to the final opinion.  The 
complete rationale for all opinions 
expressed must be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  
 
2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of service 
connection for an acquired psychiatric 
disability, to include as related to an 
in-service head injury.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


